— In a proceeding pursuant to CPLR article 75 to stay arbitration of an underinsured-motorist claim, the appeal, as limited by the appellant’s brief, is from so much of a judgment of the Supreme Court, Nassau County (Collins, J.), dated March 14, 1990, as failed to specify that only arbitration of the appellant’s underinsured-motorist claim was stayed, and denied the appellant’s cross motion to impose costs and sanctions pursuant to 22 NYCRR part 130.
Ordered that the judgment is modified, on the law, by adding a provision thereto that the stay of arbitration only applies to the appellant’s underinsured-motorist claim; as so modified the judgment is affirmed insofar as appealed from, with costs to the petitioner.
The appellant concedes on appeal that arbitration of his underinsured-motorist claim was properly stayed by the Supreme Court. However, he contends that he is entitled to arbitration of his uninsured-motorist claim. The petition only requested a stay of the underinsured-motorist claim. However, since the Supreme Court’s judgment granted a stay of arbitration without specifying whether it applied to the underinsured-motorist or uninsured-motorist claims, we modify the judgment to clarify that the stay applies solely to the underinsured-motorist claim.
We have considered the appellant’s argument with respect to his cross motion and find that it is without merit. Kunzeman, J. P., Harwood, Eiber and Balletta, JJ., concur.